Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 19, 2019

The Court of Appeals hereby passes the following order:

A19D0313. JIM BURNETT et al. v. CHONDRITE REO, LLC.

       James Burnett filed a notice of appeal in state court. On January 11, 2019, the
trial court determined that Burnett did not have standing to appeal the case and ordered
the marshal to execute a writ of possession. Burnett then filed this application for
discretionary appeal on January 24, 2019, challenging the writ of possession.1 We lack
jurisdiction.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory action, and OCGA § 44-7-56
provides that an appeal from any dispossessory judgment must be filed within seven
days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga.




       1
        In violation of our court rules, Burnett failed to include in his application
materials “a copy of any petition or motion that led directly to the order or judgment
being appealed and a copy of any responses to the petition or motion.” Court of
Appeals Rule 31 (e).
App. 521, 522-523 (521 SE2d 456) (1999). Because Burnett’s application was filed 13
days after the state court’s order was entered, it is untimely. Accordingly, this
application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/19/2019
                                              I certi fy that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my si gnature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.